NANOPOROUS CARBON AS HOST MATERIAL FOR SODIUM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (KR 10-2017-0122134 A) and further in view of Limmer et al. (ECS Transactions, 28, 89-95, (2010)). 
Regarding claims 1-4 and 6, Son et al. teach a nanoporous carbon as a host material for sodium (Abstract and paragraph 0001 disclose a sodium electrode for a sodium ion battery comprising porous carbon. Further, paragraph 0015 discloses the porous carbon can be graphene or carbon nanotubes and are nanoscale.). However, while Son et al. teach graphene for a host material (Paragraph 0015) they do not teach wherein the nanoporous carbon comprises a plurality of randomly oriented graphene sheet stacks having an interplanar spacing wherein the interplanar spacing is greater than 3.7 Angstroms having  a density between 0.6 and 2.0 g/cm3.
Limmer et al. teach nanoporous carbon electrodes for alkaline batteries and supercapacitors (Abstract and introduction) wherein the nanoporous carbon comprises a plurality of randomly oriented graphene sheet stacks (Abstract. Further, Applicant cites the reference in paragraph 0021 of published specifications disclosing the aligned graphene sheet assemblies stack randomly.) having an interplanar spacing wherein the interplanar spacing is greater than 3.7 Angstroms (Experimental details discloses 4.6 Å.) having  a density between 0.6 and 2.0 g/cm3 (Experimental details discloses 1 g/cm3.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Son with the graphene of Limmer in order to increase capacitance.
Regarding claim 5, the combination of Son and Limmer teach the nanoporous carbon of claim 4. Further, Son teaches wherein the sodium-ion battery comprises a thin film battery (Paragraphs 0043-0044).
Regarding claims 7 and 8, the combination of Son and Limmer teach the nanoporous carbon of claim 4. Further, Son teaches a protective coating on a surface of the nanoporous carbon comprising Al2O3, TiO2, or a dense carbon (Paragraph 0013 discloses a protective layer formed on the surface of the porous carbon. Paragraph 0015 discloses the protective layer can comprise β-alumina (Al2O3).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729